Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
	Applicants arguments and amendments, filed on 1/27/22, have been fully considered but they do not place the application in condition for allowance. 

Claim Objections
	Claim 1 is objected to.  Applicants need to line through the compound of formula G1 as it has been removed from the claim but not indicated as such.  The prior art rejection to Vanitha et al. (J. Chem. Pharm. Res. 2013, 5, 75-79) has been withdrawn as compounds of formula G1 have been excluded from claim 1.  The prior art rejection to Kim et al. has also been withdrawn due to Applicants amendments.  A new prior art rejection appears below Xia et al. (US 2017/0033295), which is equivalent to EP 3124488 which is cited on Applicants information disclosure statement, filed on 1/27/22.  This Office action is non-final since Xia et al. may be relied upon to reject claims previously indicated as containing allowable subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xia et al. (US 2017/0033295).
Claims 1 and 2: Claim 14 of Xia et al. is directed to compounds of the formula Ai-Dj in which Ai is any one of partial compounds A1 through A144 and Dj is any one of partial compounds D1 through D244.  Claim 13 of Xia et al. shows the structures of both the A and D 8 has the structure 
    PNG
    media_image1.png
    112
    126
    media_image1.png
    Greyscale
, partial compound A17 has the structure 
    PNG
    media_image2.png
    81
    143
    media_image2.png
    Greyscale
, partial compound A22 has the structure 
    PNG
    media_image3.png
    81
    149
    media_image3.png
    Greyscale
, partial compound A37 has the structure 
    PNG
    media_image4.png
    121
    167
    media_image4.png
    Greyscale
, partial compound A47 has the structure 
    PNG
    media_image5.png
    130
    127
    media_image5.png
    Greyscale
, partial compound A49 has the structure 
    PNG
    media_image6.png
    116
    145
    media_image6.png
    Greyscale
, and partial compound A51 has the structure 
    PNG
    media_image7.png
    82
    182
    media_image7.png
    Greyscale
.  The formula AiDj with i being an integer of 1-144 and j being an integer of 1-244 is a means to capture all possible combinations of moieties A1 through A144 with moieties D1 through D244.  So while this captures a large number of compounds, any one compound having any combination of A and D is covered by this formula.  This includes the combination of any one of partial compounds A8, A17, A22, A37, A47, A49, and A51 with any one of partial compounds D1-D244.  As applied to General Formula (G2) of claim 1, ring X in the partial compounds shown above is selected from an unsubstituted naphthyl ring (A8, A17, and A22) or an unsubstituted phenanthrene ring (A37, A47, A49, and A51) and variable Q is equal to O or S.  The structure –()n-Htuni is attached at the same position as the dotted lines in the seven structures shown above.  Claim 1 requires that is equal to a substituted or unsubstituted phenylene, variable n is an integer of 1 to 4 and Htuni is a hole-transport skeleton.  There are several compounds of the formula D1-D244 of Xia et al. which satisfy all of the limitations of the –()n-Htuni moiety, including, but not 9-D12, D14, D15, D17, D18, D44-D53, D56, D57, D59, D60, D62, D63, D65, D66, D68, D69, D71, and D72.  As applied to –()n-Htuni, all of these structures have equal to an unsubstituted phenylene, variable n is equal to 1 or 2, and Htuni is a hole-transport moiety comprising dibenzothiophene or carbazole, which is recited as a group satisfying Htuni in claim 2.
Claim 3: The moieties A8, A17, A22, A37, A47, A49, and A51 satisfy General Formulae (X-1) through (X-4) with variables R16-R23 being equal to hydrogen, thereby satisfying claim 3.
Claim 5: The combination of any one of A8, A17, A22, A37, A47, A49, and A51 with D52 or D53 satisfies all of the limitations of General Formula (G5) since variable n in these compounds is equal to 2 and both groups are equal to unsubstituted phenylene groups, thereby satisfying claim 5.
Claim 6: The combination of any one of partial compounds A8, A17, A22, A37, A47, A49, and A51 with partial compounds D9-D12, D14, D15, D17, and D18 satisfies the limitations of claim 6 since these D groups comprise a thiophene ring structure, thereby satisfying claim 6.
Claim 7: The combination of any one of partial compounds A8, A17, A22, A37, A47, A49, and A51 with any one of partial compounds D9-D12, D14, D15, D17, and D18 satisfies General Formula (Ht-1) of claim 7 with variable R3 being equal to hydrogen and variable R2 being equal to hydrogen or phenyl, biphenyl, or terphenyl.  The combination of any one of partial compounds A8, A17, A22, A37, A47, A49, and A51 with D44 as one example, satisfies General Formula (Ht-3) with variables R6 and R7 equal to hydrogen.
Claims 10-12: The compounds taught by Xia et al. are employed as host materials for organic light-emitting diodes, thereby satisfying the limitations of claims 10-12 (claims 15 and 16 of Xia et al.).
Claim 13: Claim 14 of Xia et al. is directed to compounds of the formula Ai-Dj in which Ai is any one of partial compounds A1 through A144 and Dj is any one of partial compounds D1 through D244.  Claim 13 of Xia et al. shows the structures of both the A and D partial compounds.  Partial compound A10 has the structure 
    PNG
    media_image8.png
    116
    172
    media_image8.png
    Greyscale
.  The formula AiDj with i being an integer of 1-144 and j being an integer of 1-244 is a means to capture all possible combinations 1 through A144 with moieties D1 through D244.  So while this captures a large number of compounds, any one compound having any combination of A and D is covered by this formula.  This includes the combination partial compound A10 with any one of partial compounds D1-D244.  As applied to General Formula (G3) of claim 13, ring X of partial compound A10 is selected from an unsubstituted naphthyl ring, variable Q is equal to O or S, and variable R1 represents an aryl group having 6 carbon atoms (phenyl).  The structure –()n-Htuni is attached at the same position as the dotted lines in the seven structures shown above.  Claim 1 requires that is equal to a substituted or unsubstituted phenylene, variable n is an integer of 1 to 4 and Htuni is a hole-transport skeleton.  There are several compounds of the formula D1-D244 of Xia et al. which satisfy all of the limitations of the –()n-Htuni moiety, including, but not necessarily limited to, compounds of formula D9-D12, D14, D15, D17, D18, D44-D53, D56, D57, D59, D60, D62, D63, D65, D66, D68, D69, D71, and D72.  As applied to –()n-Htuni, all of these structures have equal to an unsubstituted phenylene, variable n is equal to 1 or 2, and Htuni is a hole-transport moiety comprising dibenzothiophene or carbazole, thereby satisfying formula (G3) of claim 13.
Claim 14: The combination of partial compounds A10 and D52 or D53 satisfies all of the limitations of General Formula (G5) of claim 14.
Claim 15: The combination of partial compound A10 with one of partial compounds D9-D12, D14, D15, D17, and D18 satisfies the limitations of claim 15 since these D groups comprise a thiophene ring structure, thereby satisfying claim 15.
Claim 16: The combination partial compound A10 with any one of partial compounds D9-D12, D14, D15, D17, and D18 satisfies General Formula (Ht-1) of claim 16 with variable R3 being equal to hydrogen and variable R2 being equal to hydrogen or phenyl, biphenyl, or terphenyl.  The combination of partial compound A10 with D44 as one example, satisfies General Formula (Ht-3) with variables R6 and R7 equal to hydrogen.
Claim 17: Ring X in partial compound A10 satisfies formula (X-1) of claim 17 with variables R16 and R17 equal to hydrogen.
Claims 18-20: The compounds taught by Xia et al. are employed as host materials for organic light-emitting diodes, thereby satisfying the limitations of claims 18-20 (claims 15 and 16 of Xia et al.).


Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766